Citation Nr: 1456045	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for renal cell carcinoma, right, with residuals, to include as a result of in-service exposure to herbicides.

2. Entitlement to service connection for right sided numbness, claimed as secondary to a service-connected disease or injury.

3. Entitlement to service connection for chronic pain, claimed as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

In October 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  

The Board remanded the appeal in April 2013 and July 2014 for further development.  The development has been completed and the case has been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents.

2. Renal cell carcinoma did not manifest during service or within one year of separation or as result of exposure to herbicide agents therein.

3. Service connection is not in effect for any disease or injury. 


CONCLUSIONS OF LAW

1. Renal cell carcinoma was not incurred in or aggravated by active service and a malignant tumor may not be presumed to have been incurred there in, nor is it due to the presumed exposure to herbicides in the Republic of Vietnam. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. Right sided numbness is not proximately due to or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310.

3. Chronic pain is not proximately due to or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in February 2008. The claims were last adjudicated in August 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinion obtained in August 2014 are adequate with regard to the issues on appeal, as the August 2014 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in July 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examinations to evaluate the nature and etiology of the claimed renal cell carcinoma, right sided numbness and chronic pain disabilities, taking into account the Veteran's reported history of the disabilities. Here, the examiner offered opinions in August 2014 that addresses the etiology of the disabilities, with due consideration given to the Veteran's reported history of the disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the October 2012 Board hearing, the undersigned VLJ identified the issue on appeal, explained the concept of service connection and asked questions designed to elicit relevant evidence.  The Judge identified potential evidentiary defects and left the file open to afford an opportunity to supplement the record.  These actions comply with 38 C.F.R. § 3.103 and supplement VCAA.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, malignant tumors are chronic diseases. 38 U.S.C.A. § 1101. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).  Thus, the regulation, which took effect on October 10, 2006, is applicable. However, as the Board will find that there is no service-connected disease or injury, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran contends that he developed renal cell carcinoma due to exposure to Agent Orange during his service in Vietnam. His service treatment records are unremarkable for complaints referable to renal cell carcinoma or disabilities manifested by right sided numbness or chronic pain. His February 1970 separation examination reflects that clinical evaluation of the genitourinary system, abdomen, viscera and urinalysis were normal.

A March 2005 documents the Veteran's history of renal cell carcinoma (for which the Veteran underwent enucleation of a grade 2 right (of 4) right renal cell carcinoma in November 1999). The Veteran reported having issues with chronic back and side pains. On examination, the diagnoses were renal cell carcinoma grade 2, currently no evidence of disease; no current evidence of recurrence and chronic pain, likely due to combination of musculoskeletal and postoperative etiologies. A June 2007 statement from the Veteran's treating urologist documents the Veteran's history of renal cell carcinoma (without evidence of current disease) and pain along right flank and abdomen.

An April 2010 private record documents the treating urologist's response to the Veteran's inquiry regarding the etiology of the renal cell carcinoma. The urologist responded that there was data to indicate that Agent Orange was a likely cause of renal cell carcinoma. As for the chronic pain, the urologist explained that it was likely the result of damage to his nerve at the time of the surgery for his renal cell carcinoma.

The October 2010 report of VA examination documents the Veteran's report of history of renal cell carcinoma and surgical intervention related thereto which had resulted in persistent chronic debilitating pain which precluded his obtaining gainful employment. He complained of severe pain in the lower abdomen along the surgical scar and right arm numbness related to relative to a disorder of the spine.

On examination, the diagnoses were stage I, grade 2 renal cell carcinoma, status post surgical intervention, with no evidence of persistence or progression of the renal cell carcinoma and chronic debilitating right lower abdominal pain that is likely the result of nerve damage at the time of the surgical intervention. The physician concluded that the Veteran's renal cell carcinoma was not determined to be a medical condition associated with the Veteran's history of exposure to Agent Orange.

In an April 2012 letter, the Veteran's treating urologist acknowledged that there was no definitive link between Agent Orange exposure and renal cell carcinoma. Yet, the urologist opined that the Veteran's exposure to Agent Orange "should certainly be considered as a potential causative agent and it is likely to have been an important etiologic factor in the development of this malignancy." The urologist enclosed review articles and an abstract regarding causative agents in renal cell carcinoma.

A May 2013 report of VA examination reflects the physician's opinion that it is less likely that exposure to Agent Orange during the Veteran's period of service in Vietnam is the cause of his renal cell carcinoma and it is less likely that exposure to Agent Orange during the Veteran's period of service in Vietnam aggravated his renal cell carcinoma beyond its natural progression. The physician explained that the presumptive conditions were not met since renal cell cancer is not associated with exposure to Agent Orange "and is therefore not in the list of presumptive."

In a July 2014 opinion, the VA physician clarified that although renal cell carcinoma has been associated to toxic compounds, such as cadmium, asbestos, and petroleum by-products, there has been no causal association reported between renal cell carcinoma and exposure to Agent Orange. The VA physician considered the statement from the Veteran's treating urologist which alluded to an association but explained that there is no current clinical study with evidence of this causal relationship. The physician concludes by documenting established risk factors for renal cell carcinoma. Accordingly, the physician found that the Veteran's renal cell carcinoma was less likely than not incurred in or caused by in-service injury, event or illness.

Initially we find that there is no proof of renal cell cancer during service or within one year of separation.  Rather, the genitourinary system, abdomen, viscera and urinalysis were normal.  Renal cell cancer was not "noted," identified or diagnosed during this time period.  Rather, there is every indication that the disorder was first manifest in the 1990's.  In essence, characteristic manifestations sufficient to identify the disease entity were not shown during this time frame.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, the Board finds that Veteran's renal cell carcinoma was not related to his herbicide exposure during service.  In finding that the Veteran's renal cell carcinoma was not related to his period of service, the VA physician in the July 2014 VA medical opinion explained that although renal cell carcinoma has been associated to toxic compounds, such as cadmium, asbestos, and petroleum by-products, there has been no causal association reported between renal cell carcinoma and exposure to Agent Orange, noting that there is no current clinical study with evidence of this causal relationship. 

The Board is aware of the opinion offered by the Veteran's treating urologist in April 2010, namely that there was data to indicate that Agent Orange was a likely cause of renal cell carcinoma. Given that the physician provided no additional support (i.e., actual data) for this bare conclusion, the Board affords this opinion little probative value.

Similarly, the Board is aware of the opinion offered by the Veteran's treating urologist in April 2012, namely that that the Veteran's exposure to Agent Orange "should certainly be considered as a potential causative agent and it is likely to have been an important etiologic factor in the development of this malignancy." However, the urologist also acknowledged that there was no definitive link between Agent Orange exposure and renal cell carcinoma. Accordingly, the Board is affording this opinion little probative value because the opinion is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007).  Accordingly, this opinion is also afforded little probative value.

Here, the Board finds that the more probative opinion is the opinion offered by the VA examiner in July 2014. The Board reiterates that the VA physician considered the assertions of the treating urologist but explained that there was simply no causal association reported between renal cell carcinoma and exposure to Agent Orange and there was no current clinical study with evidence of this causal relationship. The Board again notes that the Veteran's own treating urologist, despite an opinion to the contrary, confirms this finding. 

The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in July 2014. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

On behalf of the Veteran, copies of Board decisions addressing different Veterans have been submitted.  Such documents are not evidence, do not address his circumstances, do not establish a precedent and are of no probative value.

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that his renal cell cancer was a result of service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions credible. However, in this case, the Board finds the opinion of the VA physician in the July 2014 VA medical opinion statement to be more probative. The VA physician is a medical professional who reviewed the claims file and considered the reported history. The physician used his expertise in reviewing the facts of this case and determined that the renal cell carcinoma was unrelated to the Veteran's period of service, including presumed exposure to herbicides therein. It is clear that the physician fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's renal cell carcinoma was related to causes other than service.

As service connection is not established for renal cell carcinoma, the Board must also find that the claims of service connection for right sided numbness and chronic pain, claimed as secondary to a service-connected disability must be denied.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disabilities that are proximately due to, or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310. Without a service-connected disease or injury, award of service connection for a secondary disability predicated on an underlying service-connected disease or injury is simply not established.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for renal cell carcinoma, to include as a result of in-service exposure to herbicides and entitlement to service connection for right sided numbness and chronic pain, claimed as secondary to a service-connected disability must be denied. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for renal cell carcinoma, right, with residuals, to include as a result of in-service exposure to herbicides is denied.

Entitlement to service connection for right sided numbness, claimed as secondary to a service-connected disease or injury is denied.

Entitlement to service connection for chronic pain, claimed as secondary to a service-connected disease or injury is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


